Citation Nr: 1743368	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-21 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

4.  Entitlement to an increased disability rating in excess of 10 percent for a gunshot wound to the right thigh with healed fracture to the right femur.

5.  Entitlement to a compensable disability rating for injury to the left ring finger with a well-healed surgical scar.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in March 2016.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for sleep apnea, entitlement to an initial disability rating in excess of 50 percent for PTSD, entitlement to an increased disability rating in excess of 10 percent for a gunshot wound to the right thigh with healed fracture to the right femur, and entitlement to a compensable disability rating for injury to the left ring finger with a well-healed surgical scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2016 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran stated at his July 2016 Board hearing that he wished to withdraw the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to a TDIU.  Hence, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal of entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.

The appeal of entitlement to a TDIU is dismissed.


REMAND

Remand is required regarding the claims for increased evaluations for current VA examinations based upon a review of the relevant medical evidence.  When a claimant asserts, or the evidence shows, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The most recent VA PTSD examination was conducted in 2010.  In particular, the Veteran testified at this July 2016 Board hearing that he was becoming more easily irritable and subject to road rage, a fact which concerned him as he works as a truck driver.  He also stated that he could never feel settled or relaxed.  In an August 2017 statement the Veteran appeared to indicate that he could no longer work, although it was unclear whether his employment difficulties were due to his sleep apnea or to his PTSD.  The Veteran submitted an August 2017 Disability Benefits Questionnaires (DBQ) which appears to confirm the worsening.  The 2017 DBQ, however, is internally conflicting because it notes that the Veteran is totally occupationally impaired but then notes that the Veteran remains employed.  Thus, more current findings of the Veteran's PTSD symptoms, as well as a clarification concerning the severity of the PTSD, are required prior to adjudicating the appeal.

As for the issues of entitlement to an increased disability rating in excess of 10 percent for a gunshot wound to the right thigh with a healed fracture to the right femur, and entitlement to a compensable disability rating for injury to the left ring finger with a well-healed surgical scar, the Veteran also indicated at this July 2016 Board hearing that those disabilities had worsened since his last VA examination.  In particular, his right leg had become weak and less steady.  He also noted that he had not had a VA left ring finger examination since 2009 (the Board notes that the Veteran's last VA right thigh examination was also in January 2009).  Accordingly, more current findings as to those disabilities are required prior to adjudicating the appeal.

As for sleep apnea, remand is required as it is intertwined with a claim that is currently being adjudicated at the RO.  At the July 2016 Board hearing the Veteran noted that he claims his sleep apnea is due in part to this obesity which is service-connected.  The RO denied the claim in an October 2016 rating decision.  In June 2017 the Veteran filed a notice of disagreement with the denial of service connection for obesity.  The claims of service connection for sleep apnea and obesity are intertwined and adjudication of this issue is premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Based on the foregoing, the Board will defer consideration of the sleep apnea issue pending the processing and adjudication of the obesity issue.  Although the RO has not yet issued a statement of the case (SOC) for the obesity issue, the Board notes that the issue is acknowledged in July 2017 RO correspondence.  As the receipt of the NOD has been acknowledged by the RO and additional action is pending at the RO, Manlincon v. West, 12 Vet. App. 238 is not applicable in this case.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after September 26, 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected PTSD.  The examiner must comment on the severity of the PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  The examiner must elicit information concerning the Veteran's current employment, if any. 

4.  Next, provide the Veteran with an appropriate examination to determine the severity of the service-connected left ring finger and right thigh and right femur disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate DBQ.  Additionally, the examiner must test range of motion in active and passive motion and (as applicable) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


